NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       OCT 13 2020
                                                                     MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

U.S. SECURITIES & EXCHANGE                      No.   19-35556
COMMISSION,
                                                D.C. No. 3:18-cv-00386-HZ
                Plaintiff-Appellee,

 v.                                             MEMORANDUM*

ROBERT M. MORANO,

                Defendant-Appellant.

                  Appeal from the United States District Court
                           for the District of Oregon
               Marco A. Hernandez, Chief District Judge, Presiding

                           Submitted October 8, 2020**
                            San Francisco, California

Before: THOMAS, Chief Judge, and HAWKINS and McKEOWN, Circuit
Judges.

      Robert M. Morano (“Morano”) appeals pro se the imposition of a civil penalty

for his admitted insider trading in violation of Sections 10(b) of the Securities

Exchange Act of 1934 (“Exchange Act”), 15 U.S.C. § 78j(b), and Exchange Act


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

                                         1
Rule 10b-5(b), 17 C.F.R. § 240.10b-5(b). We have jurisdiction under 28 U.S.C. §

1291 and affirm.

      Morano’s consent judgment resolved all issues of liability, leaving only a

determination whether a civil penalty should be imposed and, if so, in what amount.

The Securities & Exchange Commission (“SEC”) argued for a penalty of three times

the amount of insider trading gain. The district court imposed a penalty of $75,000,

or twice the gain.

      Reviewing for abuse of discretion, SEC v. Platforms Wireless Int’l Corp., 617
F.3d 1072, 1098 (9th Cir. 2010), the determination to impose a civil penalty and

calculation of its amount were reasonable given Morano’s admitted misuse of insider

information and his admission that he had engaged in similar conduct in the past.

      AFFIRMED.




                                         2